Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEYS FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

GREGORY F. ZOELLER                               IAN O’KEEFE
Attorney General of Indiana                      Lafayette, Indiana

CYNTHIA L. PLOUGHE
Deputy Attorney General                                                  FILED
                                                                      Apr 30 2012, 9:34 am
Indianapolis, Indiana

                                                                              CLERK
                                                                            of the supreme court,

                               IN THE                                       court of appeals and
                                                                                   tax court




                    COURT OF APPEALS OF INDIANA

STATE OF INDIANA,                                )
                                                 )
       Appellant- Plaintiff,                     )
                                                 )
              vs.                                )      No. 79A02-1111-CR-1067
                                                 )
BLAKE LODDE,                                     )
                                                 )
       Appellee- Defendant,                      )


                    APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                         The Honorable Michael A. Morrissey, Judge
                              Cause No. 79D06-1011-FD-267




                                       April 30, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                         Case Summary and Issue

        The State appeals the trial court order granting Blake Lodde’s motion to suppress

evidence gathered during and after an investigatory stop of Lodde’s vehicle. The sole

issue is whether the officer had reasonable suspicion to conduct an investigatory stop.

Concluding that the trial court erred in applying the wrong standard in ruling on the

motion to suppress, we reverse and remand.

                                      Facts and Procedural History1

        In late 2010, Deputy John Lendermon of the Tippecanoe County Sheriff’s office

was conducting routine status checks of several registered sex offenders assigned to him,

one of whom was Lodde. While the two spoke at Lodde’s home, Deputy Lendermon

smelled a “very strong odor of an alcoholic beverage” emanating from Lodde and

observed bloodshot, swollen, and glassy eyes. Transcript at 6; Appendix of Appellant at

11, 13. Deputy Lendermon later explained: “I just kind of put [my observations] aside,

he was at home, he’s an adult. I didn’t really think a whole lot about it; I just kind of

made a mental note of it.” Tr. at 6. When later asked if Lodde told the deputy that he

woke up just prior to the deputy’s arrival, Deputy Lendermon conceded that Lodde “may

have,” but he did not remember. Id. at 10. Deputy Lendermon did not notice any

problem with Lodde’s balance or manual dexterity and did not recall Lodde slurring his

speech.2



        1
          We heard oral argument on March 29, 2012 at Ivy Tech Community College in Lafayette, Indiana. We
thank Ivy Tech for its hospitality and counsel for their advocacy.
        2
         Deputy Lendermon testified that he did not recall Lodde slurring his speech, tr. at 10, however, the deputy
contended in his probable cause affidavit that Lodde’s speech was slurred. App. of Appellant at 13.

                                                         2
        Deputy Lendermon returned to his car to enter information regarding the status

check into his computer, and saw Lodde enter his own car and begin to drive away.

When Lodde turned from his driveway onto a street, the deputy pursued him and initiated

an investigatory stop. Deputy Lendermon admitted he did not follow Lodde long enough

to observe Lodde drive in a way that suggested he was impaired. He pulled over Lodde

because: he “felt that [Lodde] was potentially intoxicated and . . . just wanted to make

sure that [Lodde] was okay to drive,” id. at 8, “the possibility of there being an accident

or something like that was too great to not intervene immediately[,]” and “the odor [of

alcohol] was that strong” during their initial conversation. Id. at 11-12.

        Upon being pulled over, Lodde admitted he drank five or six beers “a few hours

ago.” App. of Appellant at 11 (quoting from the deputy’s report). Lodde also submitted

to field sobriety tests and a portable breath test.3 Finally, he was transported to the jail

for a blood draw, urine screen, and breathalyzer test, which indicated he had 0.10 grams

of alcohol per 210 liters of breath.

        The State charged Lodde with operating while intoxicated and operating a vehicle

with a blood alcohol content of greater than 0.08 and less than 0.15, both Class C

misdemeanors, and operating while intoxicated with a prior conviction for operating

while intoxicated within the last five years, a Class D felony. Lodde filed a motion to

dismiss which the trial court treated as a motion to suppress evidence gathered upon

pulling over Lodde. At the close of the suppression hearing, at which Deputy Lendermon

testified, the trial court stated:


        3
           Lodde passed the one leg stand and walk and turn tests but failed the gaze nystagmus test. The portable
breath test indicated 0.92 grams of alcohol per 210 liters of breath.
                                                        3
       [T]he ultimate question is, is the smell of alcohol and the eyes, does that
       reach a level where there is reasonable suspension [sic] to, you know,
       conduct an OWI investigation in and of itself.
          . . . [L]egally the issue is are those two factors alone sufficient to reach a
       level to be sufficient probable cause to make this stop . . . .

Tr. at 14.

       In a written order, the trial court granted Lodde’s motion to suppress, concluding:

“While the Court does not question Deputy Lendermon’s reasoning for effectuating a

traffic stop, the Court finds that probable cause did not exist for this stop . . . .” App. of

Appellant at 20. The State now appeals.

                                  Discussion and Decision

                                   I. Standard of Review

       When reviewing a trial court’s ruling on a motion to suppress evidence, we must

determine whether substantial evidence of probative value supports the trial court’s

decision. State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006). Where a trial court granted a

motion to suppress, the State appeals from a negative judgment and must show that the

trial court’s grant of the motion was contrary to law. State v. Carlson, 762 N.E.2d 121,

125 (Ind. Ct. App. 2002). We will reverse a negative judgment only when the evidence is

without conflict and all reasonable inferences lead to a conclusion opposite that of the

trial court. Id. We will not reweigh the evidence nor judge witnesses’ credibility, and

will consider only the evidence most favorable to the trial court’s ruling. State v. Friedel,

714 N.E.2d 1231, 1235 (Ind. Ct. App. 1999).

                                 II. Reasonable Suspicion

       The trial court concluded the deputy did not have probable cause to stop Lodde,

and therefore any evidence gathered after the stop must be suppressed. Lodde asserts this
                                              4
statement was, in part, “merely a scrivener’s error by the Court and that the Court

intended to use the words ‘reasonable suspicion’ in it’s [sic] ruling.” Brief of Appellee at

6 n.1. Lodde concedes that reasonable suspicion is the appropriate standard here. Id.; see

State v. Sickle, 792 N.E.2d 51, 54 (Ind. Ct. App. 2003) (“Probable cause is not necessary;

rather, the officer must have a reasonable suspicion of criminal activity to make an

investigatory stop.”), trans. denied.

       The principles governing the reasonable suspicion necessary for an officer’s brief

investigatory stop are well-settled:

       An officer has the authority to briefly stop a person for investigatory
       purposes if the officer has reasonable suspicion of criminal activity.
       Reasonable suspicion exists where the facts known to the officer and the
       reasonable inferences therefrom would cause an ordinarily prudent person
       to believe that criminal activity has or is about to occur. The facts
       supporting a reasonable suspicion that criminal activity is afoot must rise to
       “some minimum level of objective justification” for the temporary
       detention of a person to be valid. Although reasonable suspicion requires
       more than inchoate and unparticularized hunches, it is a less demanding
       standard than probable cause and requires a showing of “considerably less”
       proof than that required to establish wrongdoing by a preponderance of the
       evidence. Reasonable suspicion is determined on a case-by-case basis by
       looking at the totality of the circumstances.

Bridgewater v. State, 793 N.E.2d 1097, 1099-1100 (Ind. Ct. App. 2003) (citations

omitted), trans. denied. Another consideration when determining whether reasonable

suspicion exists is the “immediacy of the threat to public safety.” Kellems v. State, 842
N.E.2d 352, 356 (Ind. 2006), reh’g granted on other grounds, 849 N.E.2d 1110 (2006).

In short, “circumstances . . . justify[] a stop when a police officer is able to point to

specific and articulable facts which, when considered together with the rational

inferences drawn from those facts, create a reasonable suspicion of criminal conduct on


                                             5
the part of a vehicle’s occupants.” Bogetti v. State, 723 N.E.2d 876, 879 (Ind. Ct. App.

2000).

         We conclude that the record indicates the trial court erroneously applied the

probable cause standard in ruling on Lodde’s motion. Although the trial court verbally

referred to reasonable suspicion once at the close of the suppression hearing, the trial

court also verbally referred to probable cause, and in its order it stated that Deputy

Lendermon did not have probable cause. The trial court’s analysis in its denial of the

State’s motion to correct errors also relies on a case which concerned probable cause.

Despite Lodde’s appellate contention, we do not believe this to be a scrivener’s error.

Because the trial court applied the wrong standard, we reverse its order granting Lodde’s

motion to suppress and remand with instructions for the trial court to apply the reasonable

suspicion standard to the facts of this case.

                                         Conclusion

         The trial court erred in applying the wrong legal standard in ruling on the motion

to suppress. Therefore, we reverse and remand.

         Reversed and remanded.

BAKER, J., and KIRSCH, J., concur.




                                                6